Citation Nr: 1034730	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-34 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression and as posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1956 to October 1957.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and 
Cleveland, Ohio.  

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claims, as is now 
stated on the title page.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).

Regarding the issue for appellate review, by history, the Veteran 
submitted several claims in 2005, seeking service connection for 
aggravated alcoholism, nervous conditions, arthritis, depression, 
and chronic obstructive pulmonary disorder.  Ultimately, these 
claims were denied in a June 2006 rating decision by the Atlanta, 
Georgia, RO.  Within one year of the date that that rating 
decision was mailed to the Veteran, the Veteran, who had 
relocated to the jurisdiction of the Cleveland, Ohio, RO, 
submitted a June 2007 statement requesting to "reopen" his 
claims for depression and PTSD.  The Cleveland RO denied this 
claim in a November 2007 rating decision.  The Board considers 
the June 2007 submission to been a timely appeal of the June 2006 
rating decision with regard to the issues of depression and PTSD; 
therefore there is no need to now consider the jurisdictional 
matter of the submission of new and material evidence.  38 C.F.R. 
§ 20.302(a) (2009).

The the issue of entitlement to service connection for 
sinusitis has been raised by the record (April 2005 
statement), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

In July 2009, the Veteran submitted a Statement in Support of his 
Claim to the RO, in which he requested that his case be advanced 
on the Board's docket, due to failing health issues.  The Board 
allows the request to advance the case on the Board's docket at 
this time.

In September 2009, the appellant presented testimony before the 
undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A 
transcript of that hearing was placed in the claims file and was 
considered in determining to remand this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While the Board regrets the additional delay in resolving the 
Veteran's claims, more evidentiary development is required before 
these claims may be adjudicated.  Among other stressors, the 
Veteran avers that PTSD is caused by the following stressor:  
"Evacuation of soldier from a burning air plane in a river."  
Veteran's hand-written statement received in September 2005.  In 
another hand-written statement addressed to his Doctor and the 
Atlanta RO, apparently received in April 2005, the Veteran stated 
that while he was serving with the 618, 1st Medical Battalion as 
a medical corpsman, a "RR" airplane was taking off going to 
Japan from Korea, when the airplane exploded.  It went down in 
the "Hum" River or "some other" river.  A unit from the 618, 
1st Medical Battalion was sent to the crash site to help with the 
evacuation of the wounded soldiers.  The Veteran avers that he 
was included in the evacuation of the wounded soldiers and the 
incident still deleteriously affects him today.  The airplane was 
on fire, the water around the burning airplane was on fire, and 
some of the soldiers were burning.  The Veteran testified about 
the stressful nature of this incident and that the propeller of 
the airplane had come off and flown back into the plane.  
Transcript of Travel Board hearing at pp. 12, 14, 19.  

The Veteran has attempted to provide credible supporting evidence 
of this stressor with a buddy statement, which statement reports 
a crash of a plane carrying U.S. troops headed for Japan in the 
spring of 1957, where in a propeller had come loose, tearing into 
the plane, and the plane crashed into the Han River.  See buddy 
statement by J.W.V., April 2005.  The Board has included in the 
claims file the result of a computer-Internet search which found 
information describing a February 22, 1957, crash of a C-124 
Globemaster airplane which departed from a Seoul, Korea, air base 
bound for Japan and which crashed shortly after take-off onto the 
frozen Han River.  The propeller reportedly came loose and sliced 
through the side of the fuselage.  U.S. service personnel were on 
board.  

The Veteran's service treatment records and personnel records 
were destroyed in a fire at the National Personnel Records Center 
in 1973.  Under such circumstances, the Board recognizes that 
there is a heightened obligation to assist the Veteran in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 
19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

While the Veteran's personal service records were destroyed by 
fire, it is expected that his unit's records might be able to 
provide credible supporting evidence that a unit from the 618, 
1st Medical Battalion was sent to the rescue aid of the subject 
airplane crash.  Accordingly, the RO should undertake to obtain 
credible supporting evidence of the alleged stressor via unit 
records as specified below.

Upon a finding of credible supporting evidence of one or more of 
the Veteran's alleged stressors, the Veteran should be afforded a 
VA PTSD examination to determine the nature of his acquired 
psychiatric disorder(s) and whether any PTSD diagnosed is based 
at least in part upon said stressor.  38 C.F.R. § 3.304(f) 
(2009).

Additionally, the November 2007 rating decision and subsequent 
statements of the case indicate that the Veteran's treatment 
records from the Cleveland, Ohio, VAMC, from 1994 to 2007 were 
viewed electronically.  These records to date have not been 
printed and included in the record for the Board's review; 
therefore, any such treatment records that pertain to the 
Veteran's acquired psychiatric disorder claim must be printed and 
included in the claims file for Board review.  

As well, a review of the Veteran's Atlanta VAMC records, which 
span in the claims file from January to March 2006, indicate he 
was scheduled for an April 2006 PTSD consultation/evaluation; yet 
this consultation, if it occurred, has not been included in the 
record.  In his testimony, the Veteran indicated he has continued 
to receive PTSD treatment at the Brecksville, Ohio, VA outpatient 
clinic.  These records should also be obtained and included in 
the record.

Further, in a January 2006 private Clinical and Psychosocial 
Assessment, the Veteran indicated he is in receipt of Social 
Security disability benefits.  If the Veteran is indeed receiving 
Social Security disability benefits for an acquired psychiatric 
disorder, then the determination and underlying medical evidence 
should be obtained and included in the record.

Accordingly, the case is REMANDED for the following action:

1.	Appropriate action must be taken, such as 
through the Joint Services Records 
Research Center (JSRRC) to attempt to 
obtain credible supporting evidence that a 
unit from the 618, 1st Medical Battalion 
was sent to the aid of an airplane crash 
into a river in 1957.  The period from 
February 21, 1957, going forward through 
the spring of 1957, should be searched if 
possible.  All efforts to obtain credible 
supporting evidence of this stressor, and 
the result of each effort, must be noted 
in the claims file.  

2.	Obtain and include in the claims file to 
the extent not already on file:

a.	  the Veteran's VA treatment records from 
VAMC Cleveland from 1994 to present that 
pertain to PTSD and depression, 

b.	VA treatment records from VAMC Atlanta 
from 2002 to present that pertain to PTSD 
and depression, to include the record of 
any VA examination/consultation conducted 
for mental disorders.

c.	any treatment records from the outpatient 
clinic in Brecksville, Ohio, from June 
2007 to present that also pertain to PTSD.  
(Document any inability to locate any 
records or any inability to include these 
records in the claims file.)

3.  Determine whether the Veteran is in 
receipt of Social Security disability 
benefits, and if so, contact the appropriate 
office to obtain a copy of the determination 
notice and the underlying medical evidence.  
Document for the claims file any negative 
replies.

4.  After the above listed items have been 
accomplished and upon a finding of credible 
supporting evidence of at least one claimed 
stressor, schedule the Veteran for a VA 
mental health examination by an appropriate 
VA examiner.  All indicated tests and studies 
(to include psychological testing, as 
appropriate) should be accomplished, and all 
clinical findings should be reported in 
detail.

a.  The claims folder must be provided to the 
examiner for review and the examiner should 
indicate whether the claims file has been 
reviewed.  As part of the examination, the 
examiner should discuss any links between 
current symptomatology and the in-service 
stressor(s) for which credible supporting 
evidence has been adduced.

b.  The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least as 
likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that the 
Veteran has PTSD that is, at least in part, 
based upon the specified in-service 
stressor(s).  A complete rationale should be 
provided for any opinion or conclusion.

c.  The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

d.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with this 
REMAND and to cooperate in the development of 
his case.  The consequences of failure to 
report for a VA examination without good 
cause may include denial of his claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).

5.  After all of the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran and his representative a supplemental 
statement of the case, and afford the 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



